
	
		I
		112th CONGRESS
		2d Session
		H. R. 4936
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. LaTourette
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on mixtures of
		  benzenesulfonic acid, dodecyl-, with 2- aminoethanol and Poly
		  (oxy-1,2-ethanediyl), α-[1-oxo-9- octadecenyl]- w-hydroxy-,
		  (9Z).
	
	
		1.Mixtures of benzenesulfonic
			 acid, dodecyl-, with 2- aminoethanol and Poly (oxy-1,2-ethanediyl), α-[1-oxo-9-
			 octadecenyl]- w-hydroxy-, (9Z)
			(a)In
			 generalHeading 9902.12.78 of
			 the Harmonized Tariff Schedule of the United States (relating to mixtures of
			 benzenesulfonic acid, dodecyl-, with 2- aminoethanol and Poly
			 (oxy-1,2-ethanediyl), α-[1-oxo-9- octadecenyl]- w-hydroxy-, (9Z)) is amended by
			 striking the date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
